DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 15 objected to because of the following informalities:  
The recitation:
“Second claim labeled “claim 15” in the originally filed claims (cancel) The method according to claim 2, wherein the local anesthetic drug comprises lidocaine or ropivacaine and is applied to a surface of the stomach”,  

appears to be a mistake and should be removed. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US patent US 10828272 B2, (11/10/2020) in view of J. Ockenga et al. (2005, Review article: anorexia and cachexia in gastrointestinal cancer. Alimentary Pharmacology & Therapeutics, 22: 583-594. https://doi.org/10.1111/j.1365-2036.2005.02628.x “Ockenga”). 
Instant claim 1 recites a method of increasing the amount of food eaten by a mammal with sarcopenia or cachexia, said cachexia occurring in the terminal stages of a chronic illness selected from the group consisting of cancer, chronic heart failure, chronic renal failure, and chronic obstructive pulmonary disease, the method comprising having the mammal: 
a) ingest a local anesthetic drug such that the local anesthetic drug is applied to a surface of the esophagus and/or stomach of said mammal; and 
b) eat a meal, wherein the local anesthetic drug is ingested before or during eating said meal, wherein the local anesthetic drug causes an amount of the meal eaten by the mammal to increase.  

US 10828272 B2 recited in claim 1 a method of increasing the amount of food eaten by a mammal after surgery on the intestinal tract below the stomach or after caesarian section in said mammal, the method comprising having the mammal: 
a) ingest a local anesthetic drug such that the local anesthetic drug is applied to a surface of the esophagus and/or stomach of said mammal; and 
b) eat a meal, wherein the local anesthetic drug is ingested before or during eating said meal, wherein the local anesthetic drug causes an amount of the meal eaten by the mammal to increase.  

Instant claim 2 recites “the method according to claim 1, wherein the local anesthetic drug is selected from the list consisting of amethocaine, articaine, benzocaine, bupivacaine, chloroprocaine, cinchocaine, cyclomethycaine, dibucaine, etidocaine, larocaine, levobupivacaine, lidocaine, mepivacaine, novocaine, piperocaine, prilocaine, proparacaine, propoxycaine, QX-222, QX-314, ropivacaine, tetracaine, trimecaine, eugenol, tetrodotoxin, saxitoxin, and neosaxitoxin”.  

US 10828272 B2 recited in claim 2 “the method according to claim 1, wherein the local anesthetic drug is selected from the list consisting of amethocaine, articaine, benzocaine, bupivacaine, chloroprocaine, cinchocaine, cyclomethycaine, dibucaine, diethocaine, etidocaine, larocaine, levobupivacaine, lidocaine, lignocaine, mepivacaine, novocaine, piperocaine, prilocaine, procaine, proparacaine, propoxycaine, QX-222, QX-314, ropivacaine, tetracaine, trimecaine, eugenol, tetrodotoxin, saxitoxin, and neosaxitoxin”.  Therefore, US 10828272 B2 meets the limitation of claim 2.

Instant claim 3 recites “the method according to claim 1, wherein the local anesthetic drug is lidocaine or ropivacaine”.

US 10828272 B2 recited in claim 3 “the method according to claim 1, wherein the local anesthetic drug is lidocaine or ropivacaine”. Therefore, US 10828272 B2 meets the limitation of claim 3.   

Instant claim 4 recites “the method according to claim 1, wherein the local anesthetic drug is applied to a surface of the esophagus”.  

US 10828272 B2 recited in claim 4 “the method according to claim 1, wherein the local anesthetic drug is applied to a surface of the esophagus”.  Therefore, US 10828272 B2 meets the limitation of claim 4.

Instant claim 5 recites “the method according to claim 1, wherein the local anesthetic drug is applied to a surface of the stomach”.  

US 10828272 B2 recited in claim 5 “the method according to claim 1, wherein the local anesthetic drug is applied to a surface of the stomach”.  Therefore, US 10828272 B2 meets the limitation of claim 5.

Instant claim 6 recites “the method according to claim 1, wherein the drug is formulated in a solution or suspension in a vehicle that facilitates retention of the formulation by a mucous epithelium of a mammal”.  

US 10828272 B2 recited in claim 6 “the method according to claim 1, wherein the drug is formulated in a solution or suspension in a vehicle that facilitates retention of the formulation by a mucous epithelium of a mammal”.  Therefore, US 10828272 B2 meets the limitation of claim 6.

Instant claim 7 recites “the method according to claim 8, wherein the local anesthetic drug is dissolved or suspended in a solution of alginate”.

US 10828272 B2 recited in claim 7 “the method according to claim 6, wherein the local anesthetic drug is dissolved or suspended in a solution of alginate”. Therefore, US 10828272 B2 meets the limitation of claim 7.

Instant claim 8 recites “the method according to claim 1, wherein the local anesthetic drug comprises lidocaine or ropivacaine and is applied to a surface of the esophagus”.  

US 10828272 B2 recited in claim 8 “the method according to claim 1, wherein the local anesthetic drug comprises lidocaine or ropivacaine and is applied to a surface of the esophagus”.  Therefore, US 10828272 B2 meets the limitation of claim 8.

Instant claim 9 recites “the method according to claim 1, wherein the local anesthetic drug comprises lidocaine or ropivacaine and is applied to a surface of the stomach”.  

US 10828272 B2 recited in claim 9 “the method according to claim 1, wherein the local anesthetic drug comprises lidocaine or ropivacaine and is applied to a surface of the stomach”. Therefore, US 10828272 B2 meets the limitation of claim 9.

Instant claim 10 recites “the method according to claim 1, wherein the local anesthetic drug is administered within 30 minutes before eating”.  

US 10828272 B2 recited in claim 10 “the method according to claim 1, wherein the local anesthetic drug is administered within 30 minutes before eating”.  Therefore, US 10828272 B2 meets the limitation of claim 10.

Instant claim 11 recites “the method according to claim 2, wherein the local anesthetic drug is applied to a surface of the esophagus”.  

US 10828272 B2 recited in claim 11 “the method according to claim 2, wherein the local anesthetic drug is applied to a surface of the esophagus”. Therefore, US 10828272 B2 meets the limitation of claim 11.
 
Instant claim 12 recites “the method according to claim 2, wherein the local anesthetic drug is applied to a surface of the stomach”.  

US 10828272 B2 recited in claim 12 “the method according to claim 2, wherein the local anesthetic drug is applied to a surface of the stomach”.  Therefore, US 10828272 B2 meets the limitation of claim 12.

Instant claim 13 recites “the method according to claim 2, wherein the drug is formulated in a solution or suspension in a vehicle that facilitates retention of the formulation by a mucous epithelium of a mammal”.  

US 10828272 B2 recited in claim 13 “the method according to claim 2, wherein the drug is formulated in a solution or suspension in a vehicle that facilitates retention of the formulation by a mucous epithelium of a mammal”.  Therefore, US 10828272 B2 meets the limitation of claim 13.

Instant claim 14 recites “the method according to claim 13, wherein the local anesthetic drug is dissolved or suspended in a solution of alginate”.  

US 10828272 B2 recited in claim 14 “the method according to claim 13, wherein the local anesthetic drug is dissolved or suspended in a solution of alginate”.  Therefore, US 10828272 B2 meets the limitation of claim 14.

Instant claim 15 recites “the method according to claim 2, wherein the local anesthetic drug comprises lidocaine or ropivacaine and is applied to a surface of the esophagus”.  

US 10828272 B2 recited in claim 15 “the method according to claim 2, wherein the local anesthetic drug comprises lidocaine or ropivacaine and is applied to a surface of the esophagus”.  Therefore, US 10828272 B2 meets the limitation of claim 15.

Instant claim 16 recites “the method according to claim 2, wherein the local anesthetic drug is administered within 30 minutes before eating”.  

US 10828272 B2 recited in claim 17 “the method according to claim 2, wherein the local anesthetic drug is administered within 30 minutes before eating”.  Therefore, US 10828272 B2 meets the limitation of claim 16.

Instant claim 17 recites “the method according to claim 12, wherein the local anesthetic drug is administered as a tablet”.  

US 10828272 B2 recited in claim 18 “the method according to claim 12, wherein the local anesthetic drug is administered as a tablet”.  Therefore, US 10828272 B2 meets the limitation of claim 17.

Instant claim 18 recites “the method according to claim 17, wherein the tablet comprises the local anesthetic drug encapsulated in a taste masking composition to form a taste-protecting outer layer of the tablet, wherein the taste-protecting layer disintegrates or releases the local anesthetic drug near the surface of the stomach”.  

US 10828272 B2 recited in claim 19 “the method according to claim 18, wherein the tablet comprises the local anesthetic drug encapsulated in a taste masking composition to form a taste-protecting outer layer of the tablet, wherein the taste-protecting layer disintegrates or releases the local anesthetic drug near the surface of the stomach”.  Therefore, US 10828272 B2 meets the limitation of claim 18.

Instant claim 19 recites “the method according to claim 21, wherein the local anesthetic drug is administered as a tablet”.

US 10828272 B2 recited in claim 20 “the method according to claim 16, wherein the local anesthetic drug is administered as a tablet”. Therefore, US 10828272 B2 meets the limitation of claim 19.

Instant claim 20 “the method according to claim 19, wherein the tablet comprises the local anesthetic drug encapsulated in a taste masking composition to form a taste-protecting outer layer of the tablet, wherein the taste-protecting layer disintegrates or releases the local anesthetic drug near the surface of the stomach”.  

US 10828272 B2 recited in claim 21 “the method according to claim 20, wherein the tablet comprises the local anesthetic drug encapsulated in a taste masking composition to form a taste-protecting outer layer of the tablet, wherein the taste-protecting layer disintegrates or releases the local anesthetic drug near the surface of the stomach”.  Therefore, US 10828272 B2 meets the limitation of claim 20.

Instant claim 21 recites “the method according to claim 2, wherein the local anesthetic drug comprises lidocaine or ropivacaine and is applied to a surface of the stomach”.

US 10828272 B2 recited in claim 16 “the method according to claim 2, wherein the local anesthetic drug comprises lidocaine or ropivacaine and is applied to a surface of the stomach”.  Therefore, US 10828272 B2 meets the limitation of claim 21.

Although US 10828272 B2 teaches a method of increasing the amount of food eaten by a mammal after surgery, does not specifically teach that the mammal having sarcopenia or cachexia.

GI tract surgery is one of the treatment options for gastrointestinal cancer patients who are part of the patient population that suffer from cachexia as taught by Ockenga. Ockenga teaches that the development of progressive undernutrition in patients with gastrointestinal cancers is caused by cachexia syndrome [pg. 583, col.1, Summary]. Ockenga teaches the importance of nutrition intake for gastrointestinal cancer patients who undergo GI tumours elective surgery [pg. 590, col. 2, Patients before elective tumour surgery]. Ockenga further teaches in “Causes of Cancer-Associated Undernutrition”, previous surgery may affect the digestive capacity which create major nutrition problems [pg. 584, col. 2].  


It would have been prima fascia obvious to one of ordinary skill in the art prior to instantly
claimed invention, to increase the amount of food intake for a mammal with cancer cachexia. One would be motivated to do so with a reasonable expectation of success because US US 10828272 B2 teach increasing the amount of food eaten by a mammal after surgery on the intestinal tract, and Ockenga teaches that patients with gastrointestinal cancers who undertaken GI tract surgery suffer from cachexia. Also, as discussed above, Ockenga teaches the importance of nutrition after surgery to avoid major nutrition problems for cancer patient. Therefore, increasing the amount of food intake in a cancer cachexia patient who undertaken a GI tract surgery would meet each and every limitation of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622